In an action against a hospital and three physicians to recover damages for the death of plaintiff’s intestate and for her conscious pain and suffering arising out of the alleged negligence of the defendants, the defendant hospital appeals from an order granting a motion by the defendant physicians, pursuant to rule 106 of the Rules of Civil Practice, to dismiss, for insufficiency, the cross complaint against them, contained in the answer of the defendant hospital. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.